NOTE: This order is nonprecedential.

  Wniteb ~tate~ ~ourt of ~peaI~
      for tbejfeberaI ~ircuit

     AUGUST TECHNOLOGY CORPORATION
     AND RUDOLPH TECHNOLOGIES, INC.,
              Plaintiffs-Appellees,
                            v.
                   CAMTEK, LTD.,
                  Defendant-Appellant.


                         2010-1458


   Appeal from the United States District Court for the
District of Minnesota in Case No. 05-CV-1396, Chief
Judge Michael J. Davis.


                     ON MOTION


Before NEWMAN, FRIEDMAN, and LOURIE, Circuit Judges.
LOURIE, Circuit Judge.
                         ORDER
   Camtek, Ltd. ("Camtek") moves for a partial stay of a
permanent injunction issued by the United States District
Court for the District of Minnesota. August Technology
Corporation ("August") opposes.